DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Strianese on 10/18/2021.

Please amend Claim 1 as follows:
A display device, comprising: 
a first power line; 
a second power line;
 a reference power line; 
an initialization power line; 
a data line configured to transfer a data signal;
 a first scan line and a second scan line, configured to sequentially transfer a scan signal; 
a first gate line and a second gate line, configured to sequentially transfer a gate signal;
 an emission control line configured to transfer an emission control signal; and
 a pixel, 
wherein the pixel comprises:

a first capacitor formed between the first power line and a second node; 
a second capacitor formed between the first node and the second node;
 Page 2 of 16a second transistor comprising a third electrode connected to the data line, a fourth electrode connected to the second node, and a gate electrode connected to the first scan line; 
a third transistor comprising a fifth electrode connected to the first node, a sixth electrode connected to the third node, and a gate electrode connected to the first gate line; 
a fourth transistor comprising a seventh electrode connected to the first node, an eighth electrode connected to the initialization power line, and a gate electrode connected to the second gate line;
 a fifth transistor comprising a ninth electrode connected to the second node, a tenth electrode connected to the reference power line, and a gate electrode connected to the first gate line; 
a sixth transistor comprising an eleventh electrode connected to the third node, a twelfth electrode, and a gate electrode connected to the emission control line; and
a seventh transistor comprising a thirteenth electrode connected to the initialization power line, a fourteenth electrode connected to an anode electrode of  a light emitting element, and a gate electrode connected to the second scan line, and
 the light emitting element connected between the twelfth electrode of the sixth transistor and the second power line.


Please amend Claim 3 as follows:
A display device comprising:
 a first power line; 
a second power line;
 a reference power line; 
an initialization power line;
 a data line configured to transfer a data signal; 
a first scan line configured to transfer a scan signal; 
a first gate line and a second gate line, configured to sequentially transfer a gate signal;
 an emission control line configured to transfer an emission control signal;
 a pixel, 
wherein the pixel comprises:
 a first transistor comprising a first electrode connected to the first power line, a second electrode connected to a third node, and a gate electrode connected to a first node; 
a first capacitor formed between the first power line and a second node; 
a second capacitor formed between the first node and the second node;

Page 4 of 16a third transistor comprising a fifth electrode connected to the first node, a sixth electrode connected to the third node, and a gate electrode connected to the first gate line; 
a fourth transistor comprising a seventh electrode connected to the first node, an eighth electrode connected to the initialization power line, and a gate electrode connected to the second gate line; 
a fifth transistor comprising a ninth electrode connected to the second node, a tenth electrode connected to the reference power line, and a gate electrode connected to the first gate line; 
a sixth transistor comprising an eleventh electrode connected to the third node, a twelfth electrode, and a gate electrode connected to the emission control line; and
a light emitting element connected between the twelfth electrode of the sixth transistor and the second power line; and 
a scan driver configured to provide the gate signal having a gate-on voltage level to the second gate line in a first period and a third period, provide the gate signal having the gate-on voltage level to the first gate line in a second period and a fourth period, and provide the scan signal having the gate-on voltage level to the first scan line in a scan period, 
wherein the first period, the second period, the third period, and the fourth period are sequentially located in one frame, and do not overlap one another.



Allowable Subject Matter
2.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fails to teach, disclose, or render obvious, “A display device, comprising: a first power line; a second power line; a reference power line; an initialization power line; a data line configured to transfer a data signal; a first scan line and a second scan line, configured to sequentially transfer a scan signal; a first gate line and a second gate line, configured to sequentially transfer a gate signal; an emission control line configured to transfer an emission control signal; and a pixel, wherein the pixel comprises: a first transistor comprising a first electrode connected to the first power line, a second electrode connected to a third node, and a gate electrode connected to a first node; a first capacitor formed between the first power line and a second node; a second capacitor formed between the first node and the second node; Page 2 of 16a second transistor comprising a third electrode connected to the data line, a fourth electrode connected to the second node, and a gate electrode connected to the first scan line; a third transistor comprising a fifth electrode connected to the first node, a sixth electrode connected to the third node, and a gate electrode connected to the first gate line; a fourth transistor comprising a seventh electrode connected to the first node, an eighth electrode connected to the initialization power line, and a gate electrode connected to the second gate line; a fifth transistor comprising a a seventh transistor comprising a thirteenth electrode connected to the initialization power line, a fourteenth electrode connected to an anode electrode of a light emitting element, and a gate electrode connected to the second scan line, and the light emitting element connected between the twelfth electrode of the sixth transistor and the second power line” in combination with the other claimed limitations set forth in independent claim 1.


The prior art of record alone, or in combination, fails to teach, disclose, or render obvious, “A display device comprising: a first power line; a second power line; a reference power line; an initialization power line; a data line configured to transfer a data signal; a first scan line configured to transfer a scan signal; a first gate line and a second gate line, configured to sequentially transfer a gate signal; an emission control line configured to transfer an emission control signal; a pixel, wherein the pixel comprises: a first transistor comprising a first electrode connected to the first power line, a second electrode connected to a third node, and a gate electrode connected to a first node; a first capacitor formed between the first power line and a second node; a second capacitor formed between the first node and the second node; a second transistor comprising a third electrode connected to the data line, a fourth electrode connected to the second node, and a gate electrode connected to the first scan line; Page 4 of 16a third transistor comprising a fifth electrode connected to the first node, a sixth electrode connected to the third node, and a gate electrode connected to the first gate line; a fourth transistor comprising a seventh electrode connected to the first node, an eighth electrode connected to the initialization power line, and a gate electrode connected to the second gate line; a fifth transistor comprising a ninth electrode connected to the second node, a tenth electrode connected to the reference power line, and a gate electrode connected to the first gate line; a sixth transistor comprising an eleventh electrode connected to the third node, a twelfth electrode, and a gate electrode connected to the emission control line; and a light emitting element connected between the twelfth electrode of the sixth transistor and the second power line; and a scan driver configured to provide the gate signal having a gate-on voltage level to the second gate line in a first period and a third period, provide the gate signal having the gate-on voltage level to the first gate line in a second period and a fourth period, and provide the scan signal having the gate-on voltage level to the first scan line in a scan period, wherein the first period, the second period, the third period, and the fourth period are sequentially located in one frame, and do not overlap one another” in combination with the other claimed limitations set forth in independent claim 3.

The prior art of record alone, or in combination, fails to teach, disclose, or render obvious, “ A method of driving a display device, comprising: primarily applying an initialization voltage to a first node during a first period, wherein the display device primarily applying a reference voltage to a second node in a state in which the second electrode of the first transistor and the gate electrode of the first transistor are connected, during a second period, Page 8 of 16wherein the display device further comprises a first capacitor formed between the first power line and the second node, and a second capacitor formed between the first node and the second node; secondarily applying the initialization voltage to the first node during a third period; secondarily applying the reference voltage to the second node in a state in which the second electrode of the first transistor and the gate electrode of the first transistor are connected, during a fourth period; applying a data voltage to the second node during a scan period; and turning on an emission transistor during an emission period, wherein the display device further comprises the emission transistor comprising a first electrode connected to the third node, a second electrode, and a gate electrode connected to an emission control line, and a light emitting element connected to the second electrode of the emission transistor and a second power line, and wherein the first to fourth periods are included in one frame, and do not overlap one another” in combination with the other claimed limitations set forth in independent claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AMEN W BOGALE/Examiner, Art Unit 2628     

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628